Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 








Inventors: Paul et al.				:
Application No. 14/480,689			:		
Filing Date: September 9, 2014		:	Decision on Petition 
Patent No. 11,009,473				:
Issue Date: May 18, 2021			:				
Attorney Docket No. CD0568-US		:
	

This is a decision on the petition filed under 37 C.F.R. § 1.55(e) on May 6, 2021, to  to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), and/or 35 U.S.C. § 365(a) or (b), for the benefit of priority to the filing date of foreign Application No. 10 2013 110 046.5 filed in Germany on September 12, 2013.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The application was filed with an application data sheet (“ADS”) on September 9, 2014.  The ADS indicates this application claims priority to Application No. 10 2013 110 046.5 filed in Germany on September 13, 2013.

The Office issued a filing receipt including the priority claim on September 17, 2014.

The Office issued a Notice of Allowance on June 1, 2020.

The issue fee was paid on September 1, 2020.

The Office issued a decision on a prior petition under 37 C.F.R. § 1.182 on April 23, 2021.  The decision states a petition under 37 C.F.R. § 1.55(e) must be filed if applicant wishes to amend the foreign priority claim to indicate the foreign application was filed on September 12, 2013. 
not be amended after payment of the issue fee absent the submission of a grantable petition to withdraw from issue and a request for continued examination.  As a result, the decision states,

If a petition under 37 C.F.R. § 1.55(e) is filed prior to the application issuing as a patent, the petition must include a request for continued examination (“RCE”), a new corrected ADS, and a grantable petition to withdraw from issue.  The petition to withdraw from issue and the RCE may be filed as an e-petition.  

The petition under 37 C.F.R. § 1.55(e) was filed on May 6, 2021, prior to the application issuing as a patent.  The petition was not submitted with a grantable petition to withdraw from issue or a RCE.  Therefore, the petition is dismissed.

A renewed petition may be filed.  The application issued as a patent on May 18, 2021.  Therefore, the renewed petition must include a request for a certificate of correction changing the front page of the patent to reflect the desired priority information.  The required fee for the request is $160. 

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.